UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number033-01289-D Chapeau, Inc. (Exact name of small business issuer as specified in its charter) Utah 87-0431831 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1190 Suncast Lane, Suite 2, El Dorado Hills, California 95762 (Address of principal executive offices) (916) 939-8700 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesNo X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X As of November 13, 2007, the Issuer had 59,980,795 shares of its common stock, par value $0.001 per share, issued and outstanding. Transitional Small Business Disclosure Format (check one): YesNo X CHAPEAU, INC. FORM 10-QSB Table of Contents Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements 1 Item 2.Management’s Discussion and Analysis or Plan of Operation 13 Item 3.Controls and Procedures 21 PART II- OTHER INFORMATION Item 1.Legal Proceedings 22 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3.Defaults upon Senior Securities 23 Item 4.Submission of Matters to a Vote of Security Holders 23 Item 5.Other Information 23 Item 6.Exhibits 24 SIGNATURES 25 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Chapeau, Inc., or Chapeau, has included its unaudited condensed consolidated balance sheets as of September 30, 2007 and June 30, 2007 (the end of our most recently completed fiscal year), and unaudited condensed consolidated statements of operations and cash flows for the three months ended September 30, 2007 and 2006, and for the period from February 3, 2000 (date of inception of the development stage) through September 30, 2007, together with unaudited condensed notes thereto.In the opinion of management of Chapeau, the financial statements reflect all adjustments, each of which are normal recurring adjustments, necessary to fairly present the consolidated financial condition, results of operations, and cash flows of Chapeau for the interim periods presented.The financial statements included in this report on Form 10-QSB should be read in conjunction with the audited financial statements of Chapeau and the notes thereto for the year ended June 30, 2007, included in our annual report on Form 10-KSB. 1 CHAPEAU, INC. AND SUBSIDIARY dba BLUEPOINT ENERGY, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, June 30, 2007 2007 ASSETS Current Assets Cash and cash equivalents $ 1,972,055 $ 382,284 Accounts receivable, net of allowance for doubtful accounts of $24,000 148,316 167,681 Inventory 2,516,443 1,616,022 Deposits on inventory 22,325 83,372 Other current assets 821,123 831,146 Total Current Assets 5,480,262 3,080,505 Property and Equipment, net of accumulated depreciation 758,275 583,748 Other Assets, net 326,258 227,519 Total Assets $ 6,564,795 $ 3,891,772 LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities Accounts payable $ 3,358,234 $ 3,054,185 Accrued liabilities 1,667,284 1,720,922 Customer deposits 340,053 327,156 Payable to related party - 300,000 Promissory note 200,000 200,000 Current maturities of long-term debt 71,783 - Current maturities of other obligations payable 147,844 143,549 Total Current Liabilities 5,785,198 5,745,812 Long-Term Liabilities Long-term debt, less unamortized discount and current maturities 4,226,496 220,755 Noncurrent accrued interest and other obligations payable, less unamortized discount and current maturities 1,870,251 1,861,289 Total Liabilities 11,881,945 7,827,856 Commitments and contingent liabilities - - Shareholders' Deficit Preferred stock, $0.001 par value; 5,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value; 325,000,000 shares authorized; 59,673,095 shares and 54,732,704 shares issued and outstanding at September 30, 2007 and June 30, 2007, respectively 59,673 54,733 Additional paid-in capital 32,528,568 31,210,414 Deficit accumulated prior to date of inception of the development stage (259,373 ) (259,373 ) Deficit accumulated from date of inception of the development stage (37,646,018 ) (34,941,858 ) Total Shareholders' Deficit (5,317,150 ) (3,936,084 ) Total Liabilities and Shareholders' Deficit $ 6,564,795 $ 3,891,772 The accompanying notes are an integral part of these condensed consolidated financial statements 2 CHAPEAU, INC. AND SUBSIDIARY dba BLUEPOINT ENERGY, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, For the period from February 3, 2000 (date of inception of the development stage) through September 30, 2007 2006 2007 Revenue: Sales $ 21,982 $ 248,500 $ 1,929,738 Other 121,872 35,060 446,035 Total revenue 143,854 283,560 2,375,773 Cost of revenue: Sales 49,815 146,028 1,476,931 Other 71,681 28,398 257,139 Total cost of revenue 121,496 174,426 1,734,070 Gross margin 22,358 109,134 641,703 Selling, general and administrative expense 1,473,111 983,076 16,652,954 Research and development expense 477,960 333,881 5,690,940 Share-based compensation 564,904 147,133 8,254,137 Write off of intangible assets - - 318,531 Write off of note receivable - - 57,330 In-process research and development acquired - - 776,624 2,515,975 1,464,090 31,750,516 Loss from operations (2,493,617 ) (1,354,956 ) (31,108,813 ) Interest income 7,186 16,228 173,880 Forfeiture of customer deposit - - 145,780 Interest expense (199,569 ) (306,886 ) (2,699,777 ) Interest expense from amortization of discount on convertible debt and debt issues costs (18,160 ) (67,357 ) (2,635,623 ) Inducement expense related to conversion of long-term debt into common stock - - (1,521,465 ) Net Loss $ (2,704,160 ) $ (1,712,971 ) $ (37,646,018 ) Basic and Diluted Loss Per Common Share $ (0.05 ) $ (0.07 ) Basic and Diluted Weighted-Average Common Shares Outstanding 57,027,730 26,201,308 The accompanying notes are an integral part of these condensed consolidated financial statements 3 CHAPEAU, INC. AND SUBSIDIARY dba BLUEPOINT ENERGY, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended September 30, For the period from February 3, 2000 (date of inception of the development stage) through September 30, 2007 2006 2007 Cash Flows From Operating Activities Net loss $ (2,704,160 ) $ (1,712,971 ) $ (37,646,018 ) Adjustments to reconcile net loss to net cash used in operating activities Write-off of in-process research and development acquired - - 776,624 Impairment of property and equipment - - 50,000 Write-off of intangible assets - - 318,531 Interest paid with common stock - - 23,430 Rent paid with common stock - - 31,000 Amortization of discount on convertible promissory notes and debt issue costs 18,160 67,357 2,635,623 Inducement expense related to conversion of debt into stock - - 1,521,465 Share-based compensation 564,904 147,133 8,254,137 Depreciation and amortization 53,956 33,057 547,142 Write-off of note receivable - - 57,330 Interest income accrued on advances to Specialized - - (5,348 ) Changes in assets and liabilities: Accounts receivable, net 19,365 17,856 (148,316 ) Inventories and related deposits (839,374 ) (281,797 ) (2,538,768 ) Other current assets 10,023 1,652 (817,955 ) Other assets 16,274 (43,007 ) (272,986 ) Accounts payable 435,219 23,494 3,162,426 Accrued liabilities 171,674 247,248 3,817,920 Customer deposits 12,897 (132,317 ) 340,053 Net Cash Used In Operating Activities (2,241,062 ) (1,632,295 ) (19,893,710 ) Cash Flows From Investing Activities Issuance of note receivable - - (200,000 ) Collection of note receivable - - 142,670 Advances paid to Specialized prior to acquisition - - (397,464 ) Cash acquired in acquisition of Specialized, net of acquisition costs paid - - 97,018 Purchase of property and equipment (222,190 ) (37,382 ) (906,675 ) Proceeds from disposition of property and equipment - - 27,469 Net Cash Used In Investing Activities (222,190 ) (37,382 ) (1,236,982 ) Cash Flows From Financing Activities Proceeds from issuance of common stock and warrants, net of offering costs - - 7,190,018 Proceeds from exercise of stock options and warrants 150,000 - 864,383 Proceeds from issuance of promissory notes and convertible bonds, and related beneficial conversion features, warrants and common stock 4,070,000 1,353,225 15,259,000 Change in cash restricted for the purpose of paying interest on notes payable - (158,645 ) - Proceeds from payable to related party - - 370,000 Payment of principal on note payable - - (71,300 ) Payment of other obligations payable (44,877 ) - (134,051 ) Payment of capitalized lease obligations - - (42,198 ) Debt issue costs (122,100 ) - (333,105 ) Net Cash Provided By Financing Activities 4,053,023 1,194,580 23,102,747 Net Increase (Decrease) In Cash and Cash Equivalents 1,589,771 (475,097 ) 1,972,055 Cash and Cash Equivalents At Beginning Of Period 382,284 1,170,604 - Cash and Cash Equivalents At End Of Period $ 1,972,055 $ 695,507 $ 1,972,055 Supplemental Schedule of Noncash Investing and Financing Activities – Note F. The accompanying notes are an integral part of these condensed consolidated financial statements 4 CHAPEAU, INC. AND SUBSIDIARY dba BLUEPOINT ENERGY, INC. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (A)Organization and Nature of Operations, Basis of Presentation, and Significant Accounting Policies Organization and Nature of Operations— Chapeau, Inc., or the Company, was organized under the laws of the State of Utah on September 19, 1985. The Company’s prior operations were discontinued in May 1989. The Company was dormant from May 1989 until February 3, 2000 when the Company was reorganized and began activities to develop an electrical power generation system for sale to and use by individual businesses and organizations.In connection with its reorganization, the Company acquired Specialized Energy Products, Inc., a Nevada corporation, in April 2001.From February 3, 2000 through December 31, 2003, the Company had no sales of its power generation systems.During the period since December 31, 2003, the Company has shipped its initial commercial power generation systems and has recognized revenue from these initial shipments.Chapeau continues to be considered a development stage company due principally to the lack of significant sales.Commencing during fiscal 2006 through the year ended June 30, 2007, however, discount energy service agreements incorporating the Company’s EnviroGen™ Energy Modules have been executed for four resort locations owned by a prominent entity in the hospitality market as well as for three major store locations owned by one of the largest retail companies in the country.Discount energy service agreements provide potential customers with the ability to utilize our cogeneration systems through long term energy service, or DES, agreements as opposed to purchasing the systems, thereby alleviating the potential customers of the financial and commodity risks inherent with capital equipment purchases, including development, installation, operation and maintenance costs.These discount energy service agreements represent potential future project revenues to the Company from the delivery of turnkey energy generation capabilities.If the underlying turnkey projects are sold, or financed, revenues will be recognized either upon completion and delivery of the turnkey projects and commencement of commercial operation under the associated discount energy service agreements, generally anticipated to occur within six to nine months from inception of the project.If the underlying turnkey projects are financed, revenues will be recognized over the 10-year term of the associated discount energy service agreements.In addition, the Company is in advanced contract discussions with these and other significant entities for multiple projects at similar locations.Installation and commercial operation of certain of these projects are targeted for calendar 2008.With the anticipated revenue recognition from these transactions, the Company would no longer be considered to be in the development stage.Since inception of the development stage, the major activities of the Company have included raising capital and research, development and marketing of its power generation systems and related products and services. The Company does business under the name “BluePoint Energy, Inc.”BluePoint Energy, Inc. does not exist as a separate legal entity. Basis of Presentation– The accompanying unaudited condensed consolidated financial statements of the Company. have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB.Accordingly, these financial statements do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements.These financial statements should be read in conjunction with the Company’s annual financial statements and the notes thereto for the year ended June 30, 2007 and for the period from February 3, 2000 (date of inception of the development stage) through June 30, 2007, included in the Company’s annual report on Form 10-KSB.In the opinion of the Company’s management, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to fairly present the Company’s consolidated financial position as of September 30, 2007 and its consolidated results of operations and cash flows for the three months ended September 30, 2007 and 2006 and for the period from February 3, 2000 (date of inception of the development stage), through September 30, 2007. The results of operations for the three months ended September 30, 2007, may not be indicative of the results that may be expected for the year ending June 30, 2008. 5 CHAPEAU, INC. AND SUBSIDIARY dba BLUEPOINT ENERGY, INC. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements Business Condition– The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has not had significant sales. The Company incurred losses of $2,704,160 and $1,712,971 during the three-month periods ended September 30, 2007 and 2006, respectively, and used $2,241,062 and $1,632,295 of cash in its operating activities during the three-month periods ended September 30, 2007 and 2006, respectively.Through September 30, 2007, the Company has accumulated a deficit during the development stage of $37,646,018 and at September 30, 2007, the Company has a shareholders’ deficit of $5,317,150 and a working capital deficit of $304,936.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company's continuation as a going concern is dependent upon its ability to generate sufficient cash flows to meet its obligations on a timely basis, to obtain financing, and ultimately to attain profitable operations. The Company’s success is dependent upon the successful development of its packaged co-generation and power generation system and related product offerings for sale to the electrical power market. Although the Company has secured purchase orders for its products and has made initial shipments of its product, it has not yet had significant sales of any products, and has not yet secured sufficient means of financing its operations in the future.Through September 30, 2007, discount energy service agreements have been executed for four resort locations owned by a prominent entity in the hospitality market as well as for three major store locations owned by one of the largest retail companies in the country.In addition, the Company is in advanced contract discussions with these and other significant entities for multiple projects at similar locations, withinstallation and commercial operation of a number of these projects targeted for fiscal 2008.While management is confident that a number of these contract discussions will result in revenues in the near term, there can be no assurance that significant revenues, if any, will be recognized as a result of these contract discussions. To date, the Company has met its short-term cash needs by issuing promissory notes and convertible bonds, and by selling its common stock. However, there can be no assurance that such financing will continue to be available or that it will be available on terms favorable to the Company. (B) Basic and Diluted Loss Per Share Basic loss per share amounts are computed by dividing net loss by the weighted-average number of common shares outstanding during each period. Diluted loss per share amounts are computed assuming the issuance of common stock for potentially dilutive common stock equivalents.All outstanding stock options, warrants, and contingently issuable common stock are currently antidilutive and have been excluded from the diluted loss per share calculations.None of the 38,676,033 shares of common stock issuable upon exercise of options or warrants, or otherwise contingently issuable were included in the computation of diluted loss per share at September 30, 2007.None of the 66,208,430 shares of common stock issuable upon conversion of debt, exercise of options or warrants, or otherwise contingently issuable were included in the computation of diluted loss per share at September 30, 2006. 6 CHAPEAU, INC. AND SUBSIDIARY dba BLUEPOINT ENERGY, INC. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (C) Financing In September 2007, the Company entered into two secured promissory notes to borrow up to the aggregate maximum amount of $6.1 million, as set forth in the notes.During the three months ended September 30, 2007, the Company borrowed $4,070,000 under the notes.The notes provide financing for three projects related to discount energy service agreements incorporating the Company’s EnviroGen™ Energy Modules.The promissory notes are with Gordon V. Smith, a current shareholder and director of the Company.The notes accrue interest at rates of up to 24%, as set forth in the notes.During the Start-Up Period, as that term is defined in the notes, interest is payable in units, each comprised of one share of common stock and one warrant to purchase common stock.The number of units to be issued is determined by dividing the amount of interest accrued during the Start-Up Period by the lesser of $2.25 or 80% of the closing price of the Company’s common stock on the last day of the Start-Up Period.Interest on the notes in the amount of $140,644 has been accrued at the estimated fair value of the units that would be issuable at September 30, 2007 for interest accrued through that date and recorded in accrued liabilities and in interest expense.Each warrant shall be exercisable for four years from the last day of the Start-Up Period and the exercise price shall be the average closing price of the common stock on the last day of the Start-Up Period and the previous four days.Thereafter, principal and interest are payable in cash over a term of ten years from the dates of the notes, as further described in the notes.The notes are secured by all of the property and assets of the Company and Mr. Smith in entitled to a 3% placement fee on each advance under the notes.Under the notes, Mr. Smith was granted a right of first refusal with respect to the financing of each of the next thirty projects undertaken by the Company in connection with the execution of a discount energy service or similar agreement. In addition, upon the earlier of the advancement of the maximum amount of the note or written notice by the Company of its intention to prepay the principal outstanding under the note, the Company shall issue Mr. Smith a six-month option and a four-year warrant to purchase common stock of the Company, each exercisable at $3.00 per share.The aggregate number of options and warrants to be issued under the notes is equal to 1.83% and 1.12%, respectively, of the number of shares of the Company’s common stock issued and outstanding on a fully diluted basis.To the extent that advances under the notes are less than the maximum amount available, the number of options and warrants to be issued under the notes would be reduced proportionately. Summary information regarding notes payable,long-term debt, and payable to related party for the three months ended September 30, 2007 is as follows: Promissory Notes, Long-Term Debt, and Payable to Related Party Unamortized Discount on Note Payable Promissory Notes, Long-Term Debt, and Payable to Related Party, Less Unamortized Discount Balance at June 30, 2007 $ 772,000 $ (51,245 ) $ 720,755 Issuance of long-term debt 4,070,000 - 4,070,000 Conversion of payable to related party (300,000 ) - (300,000 ) Amortization of discount - 7,524 7,524 Balance at September 30, 2007 $ 4,542,000 $ (43,721 ) $ 4,498,279 Total interest expense from the amortization of discount on all convertible debt and all debt issue costs was $18,160 and $67,357 for the three months ended September 30, 2007 and 2006, respectively. 7 CHAPEAU, INC. AND SUBSIDIARY dba BLUEPOINT ENERGY, INC. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements Notes payable, long-term debt, and payable to related party at September 30, 2007 and June 30, 2007 are summarized as follows: September 30, June 30, 2007 2007 22% notes payable, payable in monthly installments through September 2017, secured by all assets of the Company $ 4,070,000 $ - Non-interest bearing note, due January 2009, unsecured, less unamortized discount of $43,721 and $51,245, respectively 228,279 220,755 12% payable to related party, due on demand, unsecured - 300,000 12% note payable, due on demand, unsecured 200,000 200,000 Total Notes Payable, Long-Term Debt, and Payable to Related Party, less Unamortized Discount 4,498,279 720,755 Less amounts due within one year 271,783 500,000 Long-Term Debt $ 4,226,496 $ 220,755 Noncurrent accrued interest and other obligations payable at September 30, 2007 and June 30, 2007 are summarized as follows: September 30, June 30, 2007 2007 Unpaid accrued interest on converted bonds and notes, payable to various Calim related entities, accrues interest at 12% per annum, unsecured, due no later than March 31, 2009 $ 1,682,844 $ 1,634,552 Non-interest bearing obligation, payable through October 2009, unsecured, less unamortized discount of $37,024 and $46,866 respectively 335,251 370,286 Total Noncurrent Accrued Interest and Other Obligations Payable, less Unamortized Discount 2,018,095 2,004,838 Less current maturities of other obligations payable 147,844 143,549 Noncurrent Accrued Interest and Other Obligations Payable $ 1,870,251 $ 1,861,289 (D) Common Stock At June 30, 2007, the Company had a payable to a related party in the amount of $300,000.On July 31, 2007, this debt of $300,000 was converted into 1,000,000 shares of common stock and warrants to purchase an additional 1,000,000 shares of common stock at $0.50 per share. In July 2007, the Company issued 563,158 shares of common stock to its Chief Financial Officer in satisfaction of fees owing in the amount of $131,171.The stock was issued pursuant to a pre-existing arrangement dating back to fiscal year 2003 whereby the Company could either pay the fees in cash or by the issuance of common stock, the amount of such stock determined by dividing the dollar amount of the fees in question by the average closing prices of the stock during each monthly period that the services were rendered.The fees were earned for services rendered as a consultant to the Company between May 2005 and February 2006, but had remained unpaid.The Company has a remaining obligation for services rendered between February 2006 and June 2006 in the amount of $57,757, which could be satisfied pursuant to this arrangement through the issuance of 54,082 shares of the Company’s common stock, at the discretion of the Company. 8 CHAPEAU, INC. AND SUBSIDIARY dba BLUEPOINT ENERGY, INC. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements In July 2007, the Company also issued 297,521 shares of common stock to its two non-management members of the Board of Directors in satisfaction of director fees earned from 2002 through December 31, 2005.The liability for the directors’ fees for 2002 through 2005 was satisfied through the issuance of stock valued at $0.3876 per share, the average closing price of the stock over the two-month period during which the parties reached an agreement to satisfy the liability for director fees through the issuance of common stock.In July 2007, the Company also issued a total of 33,000 shares of common stock to its two non-management members of the Board of Directors, which shares were issued in satisfaction of director fees totaling $33,000 earned (i) during the calendar year ended December 31, 2006 and (ii) partial settlement of director fees owing for 2007.The liability for the directors’ fees for 2006 was satisfied through the issuance of stock valued at the average closing market price of the stock for the calendar year ended December 31, 2006 in the amount of $1.29 per share.Effective January 1, 2007, the Board of Directors approved a change in the compensation arrangement for non-employee members of the Board of Directors.Each non-employee director will be awarded 1,000 shares of common stock per month of service, 1,000 shares of common stock for each board meeting attended, 500 shares of common stock for each committee meeting attended, and 500 shares of common stock for each committee chair position held during the year.The value of the shares payable for January 1, 2007 to September 30, 2007 have been included at the average closing price for the corresponding month in which services were rendered.Shares payable for this same period and applicable to special meetings are valued at the closing price of the stock on the actual date of the meeting. As more fully disclosed in Note E to the condensed consolidated financial statements, the exercise of warrants and options during the three months ended September 30, 2007 resulted in the issuance of 3,046,712 shares of common stock. (E) Stock Options and Warrants Stock Options The Company accounts for stock options and warrants under Statement of Financial Accounting Standards 123R (SFAS 123R). SFAS 123R requires the recognition of the cost of employee services received in exchange for an award of equity instruments in the financial statements and is measured based on the grant date fair value of the award. SFAS 123R also requires the stock option compensation expense to be recognized over the period during which an employee is required to provide service in exchange for the award (the vesting period).For options granted during the three months ended September 30, 2007 and 2006, the fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option pricing model.During the three-month periods ended September 30, 2007 and 2006, the Company granted options to acquire 200,000 shares and 1,700,000 shares of the Company’s common stock, respectively.The weighted average fair values of stock options at the date of grant during the three-month periods ended September 30, 2007 and 2006 were $4.09 and $1.28, respectively. 9 CHAPEAU, INC. AND SUBSIDIARY dba BLUEPOINT ENERGY, INC. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements The following are the weighted-average assumptions used for options granted during the three-month periods ended September 30, 2007 and 2006: 2007 2006 Risk free interest rate 5.09% 5.01% Expected life 10 Years 10 Years Dividend yield - - Volatility 130% 130% The assumptions employed in the Black-Scholes option pricing model include the following: (i) the expected life of stock options represents the period of time that the stock options granted are expected to be outstanding based on historical exercise trends; (ii) the expected volatility is based on the historical price volatility of our common stock; (iii) the risk-free interest rate represents the U.S. Treasury constant maturities rate for the expected life of the related stock options; and (iv) the dividend yield represents our anticipated cash dividend over the expected life of the stock options. For the three-month periods ended September 30, 2007 and 2006, the Company reported compensation expense related to stock options of $564,904 and $147,133, respectively. During the three months ended September 30, 2007, options to acquire 200,000 shares of common stock were exercised (none during the three months ended September 30, 2006).The total intrinsic value of options exercised during the three-month period ended September 30, 2007 was $440,000. A summary of stock option activity for the three-month period ended September 30, 2007 is presented below: Weighted Weighted Average Shares Average Remaining Aggregate Under Exercise Contractual Intrinsic Option Price Life Value Outstanding at July 1, 2007 12,968,256 $ 0.67 Granted 200,000 1.50 Exercised (200,000 ) 0.25 $ 440,000 Expired (55,556 ) 0.66 Outstanding at September 30, 2007 12,912,700 $ 0.69 7.1 years $ 19,363,080 Exercisable at September 30, 2007 10,052,120 $ 0.53 6.6 years $ 16,340,157 As of September 30, 2007, there was approximately $5.1 million of unrecognized compensation cost related to stock options that will be recognized over a weighted average period of approximately 1.2 years. 10 CHAPEAU, INC. AND SUBSIDIARY dba BLUEPOINT ENERGY, INC. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements Stock Warrants In connection with the issuance of common stock, notes payable, and bonds payable, including the conversion of certain notes and bonds payable, the Company has issued warrants to purchase shares of the Company’s common stock.During the three months ended September 30, 2007, the Company issued warrants to purchase 1,000,000 shares of common stock in connection with the conversion of debt into stock and warrants as more fully discussed in Note D to the condensed consolidated financial statements.During the three months ended September 30, 2007, warrantholders exercised warrants to acquire 1,000,000 shares of common stock for $100,000 cash and exercised warrants (with an exercise price of $0.25) to acquire 2,022,353 shares on a cashless basis and received 1,846,712 shares of common stock. A summary of stock warrant activity for the three months ended September 30, 2007 is presented below: Weighted Shares Average Under Exercise Warrant Price Outstanding at July 1, 2007 27,785,686 $ 0.44 Issued 1,000,000 0.50 Exercised (3,022,353 ) 0.20 Outstanding at September 30, 2007 25,763,333 $ 0.47 (F) Supplemental Schedule of Noncash Investing and Financing Activities Cash paid for interest expense was $0 and $120,000 during the three months ended September 30, 2007 and 2006, respectively. The Company had the following noncash investing and financing activities during the three months ended September 30, 2007 (none for the three months ended September 30, 2006): As more fully discussed in Note D to the condensed consolidated financial statements, the Company issued 1,000,000 shares of common stock and issued warrants to purchase 1,000,000 shares of common stock upon the conversion of a payable to related party in the amount of $300,000. As more fully discussed in Note D to the condensed consolidated financial statements, the Company issued 563,158 shares of common stock to its Chief Financial Officer in satisfaction of fees owing in the amount of $131,171. As more fully discussed in Note D to the condensed consolidated financial statements, the Company issued 330,521 shares of common stock to its two non-management members of the Board of Directors in satisfaction of director fees earned. 11 CHAPEAU, INC. AND SUBSIDIARY dba BLUEPOINT ENERGY, INC. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (G) Subsequent Events Stock Options– On October 10, 2007, by the unanimous consent of the members of the Board of Directors, the expiration dates of certain options to acquire 1.6 million shares of common stock at $0.25 per share with an original expiration date of October 11, 2007 were extended to January 11, 2008.Of these options, 1 million are held by the Chief Executive Officer of the Company and 200,000 are held by a non-employee director of the Company. In August 2007, the Board of Directors resolved a disagreement with a former executive officer and board member through the authorization to issue 107,700 shares of common stock in exchange for the cancellation of an option to purchase 107,700 shares of common stock, exercisable at $0.25 per share.The shares were issued in October 2007.In October 2007, this same former executive officer and board member also exercised an option to acquire 200,000 shares of common stock at $0.25 per share. 12 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Forward Looking Statements This discussion and analysis is designed to be read in conjunction with the Management’s Discussion and Analysis and Risk Factors set forth in Chapeau’s Form 10-KSB for the fiscal year ended June 30, 2007.As used herein, “Chapeau,” “we,” “our,” “us” and the like refer to Chapeau, Inc. This Quarterly Report on Form 10-QSB contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These statements relate to expectations concerning matters that are not historical facts.You can find many (but not all) of these statements by looking for words such as “approximates,” “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “would,” “may” or other similar expressions in this report.We claim the protection of the safe harbor contained in the Private Securities Litigation Reform Act of 1995.We caution investors that any forward-looking statements presented in this report, or which management may make orally or in writing from time to time, are based on the beliefs of, assumptions made by, and information currently available to management .Such statements are based on assumptions and the actual outcome will be affected by known and unknown risks, trends, uncertainties and factors that are beyond our control.Although we believe that our assumptions are reasonable, they are not guarantees of future performance and some will inevitably prove to be incorrect.As a result, our actual future results may differ from our expectations, and those differences may be material.We are not undertaking any obligation to update any forward-looking statements.Accordingly, investors should use caution in relying on past forward-looking statements, which are based on known results and trends at the time they are made, to anticipate future results or trends. Risk factors Certain material risks that we believe are faced by Chapeau as of the date of this report on Form 10-QSB are set forth below.The risks included are not exhaustive, and additional factors could adversely affect our business and financial performance.We operate in a very competitive and rapidly changing environment.New risk factors emerge from time to time and it is not possible for management to predict all such risk factors, nor can it assess the impact of all such risk factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. If we do not receive sufficient purchase orders for our cogeneration products from customers and associated cash deposits, we will need additional financing and failure to obtain such financing would jeopardize our ability to continue as a going concern.
